UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31311 PDF SOLUTIONS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 25-1701361 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 333 West San Carlos Street, Suite 1000 San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 280-7900 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ☐ Large accelerated filer ☑ Accelerated filer ☐ Non-acceleratedfiler ☐ Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ The number of shares outstanding of the Registrant’s Common Stock as of August 1, 2013 was 29,955,592. 1 TABLE OF CONTENTS Page PART IFINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART IIOTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 INDEX TO EXHIBITS 30 2 PARTI— FINANCIAL INFORMATION Item 1. Financial Statements PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except par value) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $269 and $351, respectively Deferred tax assets - current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred tax assets - non-current portion Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related benefits Accrued and other current liabilities Deferred revenues Billings in excess of recognized revenues Total current liabilities Non-current liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders’ equity: Preferred stock, $0.00015 par value, 5,000 shares authorized, no shares issued and outstanding — — Common stock, $0.00015 par value, 70,000 shares authorized: shares issued 34,630 and 34,027, respectively; shares outstanding 29,822 and 29,226, respectively 4 4 Additional paid-in-capital Treasury stock at cost, 4,808 and 4,801 shares, respectively ) ) Accumulated deficit ) ) Accumulated other comprehensive income 64 51 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements (unaudited). 3 PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenues: Design-to-silicon-yield solutions $ Gainshare performance incentives Total revenues Costs of design-to-silicon-yield solutions: Direct costs of design-to-silicon-yield solutions Amortization of acquired technology — — Total costs of design-to-silicon-yield solutions Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of other acquired intangible assets 19 51 37 Restructuring charges (credits) 9 91 ) 83 Total operating expenses Income from operations Interest and other income (expense), net ) 13 Income before income taxes Income tax provision Net income $ Net income per share: Basic $ Diluted $ Weighted average common shares: Basic Diluted Net income $ Other comprehensive income: Foreign currency translation adjustments, net of tax ) 13 ) Reclassification adjustment for other-than-temporary impairment on auction-rate-securities recognized in earnings — — Comprehensive income $ See accompanyingNotes to Condensed Consolidated Financial Statements (unaudited). 4 PDF SOLUTIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Amortization of acquired intangible assets 37 Deferred taxes (6 ) Purchases of treasury stock in connection with tax withholdings on restricted stock grants ) ) Provisions for (reversal of) doubtful accounts ) 37 Loss on disposal of property and equipment 3 6 Impairment of investments — Tax benefit related to stock-based compensation expense — Excess tax benefit from stock-based compensation ) — Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) ) Accounts payable ) 62 Accrued compensation and related benefits ) Accrued and other liabilities ) ) Deferred revenues ) ) Billings in excess of recognized revenues ) ) Net cash provided by operating activities Investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from exercise of stock options Proceeds from employee stock purchase plan Excess tax benefit from stock-based compensation 79 — Purchases of treasury stock — ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Income Taxes $ $ See accompanyingNotes to Condensed Consolidated Financial Statements (unaudited). 5 PDF SOLUTIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION Basis of Presentation The interim unaudited condensed consolidated financial statements included herein have been prepared by PDF Solutions, Inc. (“the Company”) pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”), including the instructions to the Quarterly Report on Form 10-Q and Article 10 of Regulation S-X. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The interim unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments necessary (consisting only of normal recurring adjustments), to present a fair statement of results for the interim periods presented. The operating results for any interim period are not necessarily indicative of the results that may be expected for other interim periods or the full fiscal year. The accompanying interim unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries after the elimination of all significant intercompany balances and transactions. The condensed consolidated balance sheet at December 31, 2012has been derived from the audited consolidated financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Use of Estimates —The preparation of financial statements in conformity with generally accepted accounting principles in the United States (“U.S. GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates in these financial statements include stock-based compensation expense, allowances for doubtful accounts receivable, estimates for useful lives associated with long-lived assets, restructuring charges, fair value of financial instruments and income taxes and tax valuation allowances. Actual results could differ from those estimates. Revenue Recognition — The Company derives revenue from two sources: Design-to-silicon-yield solutions and Gainshare performance incentives. Design-to-Silicon-Yield Solutions — Revenue that is derived from Design-to-silicon-yield solutions comes from services and software licenses. The Company recognizes revenue of Design-to-silicon-yield solutions as follows: The Company generates a significant portion of its Design-to-silicon-yield solutions revenue from fixed-price solution implementation service contracts delivered over a specific period of time. These contracts require reliable estimation of costs to perform obligations and the overall scope of each engagement. Revenue under project–based contracts for solution implementation services is recognized as services are performed using the cost-to-cost percentage of completion method of contract accounting. Losses on fixed-price solution implementation contracts are recognized in the period when they become probable. Revisions in profit estimates are reflected in the period in which the conditions that require the revisions become known and can be estimated. Revenue under time and materials contracts for solution implementation services are recognized as the services are performed. On occasion, the Company licenses its software products as a component of its fixed-price service contracts. In such instances, the software products are licensed to customers over a specified term of the agreement with support and maintenance to be provided at each customer's optionover the license term. The amount of product and service revenue recognized in a given period is affected by the Company’s judgment as to whether an arrangement includes multiple deliverables and, if so, the Company’s determination of the fair value of each deliverable. In general, vendor-specific objective evidence of selling price (“VSOE”) does not exist for the Company’s solution implementation services and software products and because the Company’s services and products include our unique technology, the Company is not able to determine third-party evidence of selling price (“TPE”). Therefore, in such circumstances the Company uses best estimated selling prices (“BESP”) in the allocation of arrangement consideration. In determining BESP, the Company applies significant judgment as the Company’s weighs a variety of factors, based on the facts and circumstances of the arrangement. The Company typically arrives at BESP for a product or service that is not sold separately by considering company-specific factors such as geographies, internal costs, gross margin objectives, pricing practices used to establish bundled pricing, and existing portfolio pricing and discounting. After fair value is established for each deliverable, the total transaction amount is allocated to each deliverable based upon its relative fair value. Fees allocated to solution implementation services are recognized using the cost-to-cost percentage of completion method of contract accounting. Fees allocated to software and related support and maintenance are recognized under software revenue recognition guidance. 6 The Company also licenses its software products separately from its solution implementations. For software license arrangements that do not require significant modification or customization of the underlying software, software license revenue is recognized under the residual method when (1)persuasive evidence of an arrangement exists, (2)delivery has occurred, (3)the fee is fixed or determinable, (4)collectability is probable, and (5) the arrangement does not require services that are essential to the functionality of the software. When arrangements include multiple elements such as support and maintenance, consulting (other than for its fixed price solution implementations), installation, and training, revenue is allocated to each element of a transaction based upon its fair value as determined by the Company’s VSOE and such services are recorded as services revenue. VSOE for maintenance is generally established based upon negotiated renewal rates while VSOE for consulting, installation, and training services is established based upon the Company’s customary pricing for such services when sold separately. Revenue for software licenses with extended payment terms is not recognized in excess of amounts due. For software license arrangements that require significant modification or customization of the underlying software, the software license revenue is recognized as services are performed using the cost-to-cost percentage of completion method of contract accounting, and such revenue is recorded as services revenue. Gainshare Performance Incentives — When the Company enters into a contract to provide yield improvement services, the contract usually includes two components: (1) a fixed fee for performance by the Company of services delivered over a specific period of time; and (2) a Gainshare performance incentive component where the customer may pay a contingent variable fee, usually after the fixed fee period has ended. Revenue derived from Gainshare performance incentives represents profit sharing and performance incentives earned contingent upon the Company’s customers reaching certain defined operational levels established in related solution implementation service contracts. Gainshare performance incentives periods are usually subsequent to the delivery of all contractual services and therefore have no cost to the Company. Due to the uncertainties surrounding attainment of such operational levels, the Company recognizes Gainshare performance incentives revenue (to the extent of completion of the related solution implementation contract) upon receipt of performance reports or other related information from the customer supporting the determination of amounts and probability of collection. 2. RECENT ACCOUNTING PRONOUNCEMENTS In July 2013, the Financial Accounting Standards Board ("FASB") amended its guidance related to the presentation of unrecognized tax benefits. The standard provides that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This guidance is effective for annual reporting periods beginning on or after December 15, 2013, and interim periods within those annual periods. The guidance is to be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. The Company is currently assessing the impacts of this guidance. In December2011, the Financial Accounting Standards Board (“FASB”) amended its guidance related to the disclosures about offsetting assets and liabilities. The standard requires the Company to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The guidance is effective for annual reporting periods beginning on or after January1, 2013, and interim periods within those annual periods. The disclosures are to be applied retrospectively for all comparative periods presented. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements as it is disclosure-only in nature. In June 2011, the FASB amended its guidance related to the presentation of comprehensive income to increase comparability between U.S. GAAP and International Financial Reporting Standards (“IFRS”). This amended guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity and instead requires presenting in one continuous statement or two separate but consecutive statements. Additionally, the amendment requires entities to present reclassification adjustments to show the effect of reclassifications on both the components of other comprehensive income and the components of net income in interim and annual financial statements. The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011 with early adoption permitted. The guidance is effective for the Company’s fiscal year beginning January 1, 2012. In December 2011, the FASB issued an amendment to defer the presentation on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for annual and interim financial statements. In February 2013, the FASB issued amendments to disclosure requirements for presentation of comprehensive income. The standard requires presentation (either in a single note or parenthetically on the face of the financial statements) of the effect of significant amounts reclassified from each component of accumulated other comprehensive income based on its source and the income statement line items affected by the reclassification. If a component is not required to be reclassified to net income in its entirety, a cross reference to the related footnote for additional information will be required. The amendments are effective prospectively for reporting periods beginning after December 15, 2012. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. 7 3. BALANCE SHEET COMPONENTS Accounts receivable include amounts that are unbilled at the end of the period. Unbilled accounts receivable are determined on an individual contract basis and were $5.6 million and $7.7 million as of June 30, 2013 and December 31, 2012, respectively. Property and equipment consists of (in thousands): June 30, December 31, Property and equipment, net: Computer equipment $ $ Software Furniture, fixtures and equipment Leasehold improvements Test equipment Construction-in-progress Less: accumulated depreciation ) ) Total $ $ Depreciation and amortization expense was $0.3 million and $0.1 million for the three months ended June 30, 2013 and 2012, respectively. Depreciation and amortization expense was $0.6 million and $0.2 million for the six months ended June 30, 2013 and 2012, respectively. Intangible assets balance was $68,000 and $104,000 as of June 30, 2013 and December 31, 2012, respectively. The balance was included in other non-current assets in the accompanying condensed consolidated balance sheets. For the three months ended June 30, 2013 and 2012, intangible asset amortization expense was $19,000 and $156,000, respectively. For the six months ended June 30, 2013 and 2012, intangible asset amortization expense was $37,000 and $363,000, respectively. The Company expects the amortization of its existing intangible assets to be $37,000 for the remaining six months in 2013 and $31,000 in 2014. Intangible assets are amortized over their useful lives unless these lives are determined to be indefinite. Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset or asset group may not be recoverable. During the three months ended June 30, 2013, there were no indicators of impairment related to the Company’s intangible assets. 4. STOCKHOLDERS’ EQUITY Stock-based compensation is estimated at the grant date based on the award’s fair value and is recognized on a straight-line basis over the vesting periods of the applicable stock purchase rights and stock options, generally four years . Stock-based compensation expenses before taxes related to the Company’sstock plansand employee stock purchase planwere allocated as follows (in thousands): Three Months Ended June 30, Six Months Ended June 30, Cost of design-to-silicon yield-solutions $ Research and development Selling, general and administrative Stock-based compensation expenses $ 8 The Company estimated the fair value of share-based awards granted during the period using the Black-Scholes-Merton option-pricing model with the following weighted average assumptions, resulting in the following weighted average fair values: Stock Plans: Three Months Ended June 30, Six Months Ended June 30, Expected life (in years) Volatility % Risk-free interest rate % Expected dividend — Weighted average fair value per share of options granted during the period $ Employee Stock Purchase Plan: Six Months Ended June 30, Expected life (in years) Volatility % % Risk-free interest rate % % Expected dividend — — Weighted average fair value of purchase rights granted under the purchase plan $ $ The Company granted no purchase rights under the Employee Stock Purchase Plan in the three months ended June 30, 2013 and 2012. On June 30, 2013, the Company has in effect the following stock-based compensation plans: Stock Plans — At the annual meeting of stockholders on November 16, 2011, the Company’s stockholders approved the 2011 Stock Incentive Plan (the “2011 Plan”). Under the 2011 Plan, the Company may awardstock options, stock appreciation rights, stock grants or stock unitscovering shares of the Company'scommon stock to employees, directors, non-employee directors and contractors. The aggregate number of shares reserved for awards under this plan is 3,200,000 shares, plus up to 3,500,000 shares previously issued under the 2001 Plan that are forfeited or repurchased by the Company or shares subject to awards previously issued under the 2001 Plan that expire or that terminate without having been exercised or settled in full on or after November 16, 2011. In case of awards other than options or stock appreciation rights, the aggregate number of shares reserved under the plan will be decreased at a rate of 1.33 shares issued pursuant to such awards. The exercise price for stock options must generally be at prices no less than the fair market value at the date of grant. Stock options generally expire ten years from the date of grant and become vested and exercisable over a four-year period. On May 28, 2013, the Company’s stockholders approved the Company’s First Amended and Restated 2011 Stock Incentive Plan to increase the number of authorized shares under such plan by 1,600,000 shares for a total of 4,800,000 shares. In 2001, the Companyadopteda 2001 Stock Plan (the “2001 Plan”). In 2003, in connection with its acquisition of IDS Systems Inc., the Company assumed IDS’ 2001 Stock Option / Stock Issuance Plan (the “IDS Plan”).Both of the 2001 and the IDS Plans expired in 2011.Stock options granted under the 2001 and IDS Plans generally expire ten years from the date of grant and become vested and exercisable over a four-year period. Although no new awards may be granted under the 2001 or IDS Plans, awards made under the 2001 and IDS Plans that are currently outstanding remain subject to the terms of each such plan. As of June 30, 2013, 5.2 million shares of common stock were reserved to cover stock-based awards under the 2011 Plan, of which 2.7 million shares were available for future grant. The number of shares reserved and available under the 2011 Plan includes 0.4 million shares that were subject to awards previously made under the 2001 Plan and were forfeited,expired or repurchased by the Companyafter adoption of the 2011 Plan through June 30, 2013.As of June 30, 2013, there were no outstanding awards that had been granted outside of the 2011, 2001 or the IDS Plans (collectively, the "Stock Plans"). 9 Stock option activity under the Company’s Stock Plans during the six months ended June 30, 2013 was as follows: Number of Options (in thousands) Weighted Average Exercise Price per Share Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (in thousands) Outstanding, January 1, 2013 $ Granted 63 $ Exercised ) $ Canceled ) $ Expired ) $ Outstanding, June 30, 2013 $ $ Vested and expected to vest, June 30, 2013 $ $ Exercisable, June 30, 2013 $ $ The aggregate intrinsic value in the table above represents the total intrinsic value based on the Company’s closing stock price of $18.43 per share as of June 30, 2013, which would have been received by the option holders had all “in-the-money” option holders exercised their options as of that date. The total intrinsic value of options exercised during the six months ended June 30, 2013 was $4.6 million. As of June 30, 2013, there was $5.1million of total unrecognized compensation cost related to unvested stock options. That cost is expected to be recognized over a weighted average period of 2.34 years. The total fair value of shares vested during the six months ended June 30, 2013 was $1.5 million. Nonvested restricted stock units activity during the sixmonths ended June 30, 2013 was as follows: Shares (in thousands) Weighted Average Grant Date Fair Value Per Share Nonvested, January 1, 2013 $ Granted $ Vested ) $ Forfeited ) $ Nonvested, June 30, 2013 $ As of June 30, 2013, there was $10.3 million of total unrecognized compensation cost related to nonvested restricted stock units. That cost is expected to be recognized over a weighted average period of 3.3 years. Employee Stock Purchase Plan — In July 2001, the Company adopted a ten-year Employee Stock Purchase Plan (“Purchase Plan”) under which eligible employees can contribute up to 10% of their compensation, as defined in the Purchase Plan, towards the purchase of shares of PDF common stock at a price of 85% of the lower of the fair market value at the beginning of the offering period or the end of the purchase period. The Purchase Plan consists of twenty-four-month offering periods with four six-month purchase periods in each offering period. Under the Purchase Plan, on January 1 of each year, starting with 2002, the number of shares reserved for issuance will automatically increase by the lesser of (1)675,000shares, (2)2% of the Company’s outstanding common stock on the last day of the immediately preceding year, or (3)the number of shares determined by the board of directors. At the annual meeting of stockholders on May 18, 2010, the Company’s stockholders approved an amendment to the Purchase Plan to extend it through May 17, 2020.
